PREWITT, Presiding Judge.
Movant appeals from a denial of his motion for postconviction relief under Rule 27.26, V.A.M.R. In 1968 he pled guilty to second degree murder and was sentenced to 50 years in prison. He contends that his plea was not voluntarily made with knowledge and understanding of the charge against him and the consequences of his plea; that he did not admit facts constituting the offense with which he was charged before the plea was accepted; and that the information charging him with second degree murder was insufficient to apprise him of the charges brought.
The judgment of the trial court is based upon findings of fact which are not clearly erroneous. We find no error of law and determine that an opinion would have no precedential value. The record, which includes an earlier motion by movant under Rule 27.26, shows that his plea was voluntarily made with knowledge of the charge and the consequences of the plea. See Flood v. State, 476 S.W.2d 529 (Mo.1972).
Appellant admitted before sentencing sufficient facts of participation which established that he was at least guilty as an aider and abettor in the underlying felony. See State v. Gamache, 519 S.W.2d 34, 39-40 (Mo.App.1975).
The information sufficiently set forth the charge. In addition, before the acceptance of his plea and the sentencing, his responses to the judge’s questions showed he was aware of the charges brought.
The judgment is affirmed in compliance with, and pursuant to, Rule 84.16(b), V.A. M.R.
All concur.